Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action, and apply to this and any subsequent Office Actions.  
This action responsive to applicant’s amendment of 6/27/2022.  Claims 12-20 and 24-26 and 32-39 are pending.  Claims 12-13 and 15 and 18-20 are allowed.  Claims 14, 16, 18 and 32-39 are rejected.  Claim 17 is objected to.  Claims 24-26 are withdrawn. Claims 1-11 and 21-23 and 27-31 are cancelled.

Priority
	Applicant’s claim of priority to Application 62331020, filed 05/03/2016
is acknowledged.   

Election/Restriction
	Applicant's election of invention II without traverse of the restriction requirement of 4/3/20 was previously acknowledged and was made final.
	 Claims 1-11 and 21-31 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim with 21-23 and 27-31 since cancelled.  New claims 32-35 are in elected group II.  Claims 24-26 are withdrawn.    

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claim(s) 14, 16, 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayduchok et al. (US8276740) in view of Robbins (US9827598) in further view of Bonnier et al. (US2011/0248083) wherein Hayduchok et al. teaches:
(re: cl 14) A material handling system for sorting a plurality of items of inventory managed by a warehouse management system (WMS) (c3L64-c7L8“ The imaging station scans each mail piece to detect information regarding the destination for each piece. The system analyzes the image data to determine the destination information and then electronically tags the mail piece with the destination and sorts the piece accordingly.“ ; c3L64-c7L8-“ The imaging station scans each mail piece to detect information regarding the destination for each piece. The system analyzes the image data to determine the destination information and then electronically tags the mail piece with the destination and sorts the piece accordingly.“; can be applied to an order deliver received or being sent), 
characterizing indicium of comprising:
a plurality of sort destination areas (c3L64-c7L8 -“The imaging station scans each mail piece to detect information regarding the destination for each piece. The system analyzes the image data to determine the destination information and then electronically tags the mail piece with the destination and sorts the piece accordingly. “; can be applied to an order deliver received or being sent, #190 fig. 3/2; C 18 L 1-4-“...the array of bins as being essentially a two dimensional array in which the cars simply travel in X and Y directions, the sorting station can be expanded to add additional "runs" of track.” [The bins are used to sort items to their final destination. Bins are arranged in a vertical fashion with multiple columns. See also Fig. 1.); 
an induct module having a first conveyor, a second conveyor, and a scanning station operative to identify an item characterizing indicium of each item (c4 L9-16 scans item);
the scanning station including a plurality of scanning elements dimensioned and arranged at 
different locations  (c3L56-60- sensor along conveyor track; c3 L 41-45-scanning elements along conveyor read indicia from mailpiece ) relative to the first and second conveyors and operable to acquire the product characterizing indicium thereof  (c3L56-60- sensor along conveyor track; d30=c3 L 41-45-scanning elements along conveyor read indicia from mailpiece)
a plurality of delivery vehicles (#200) each having a support surface dimensioned and arranged to receive a respective item of a plurality of items and each operable to transport a received item to any destination area corresponding to a sort reservation determined by the WMS (c2 L 61-67-vehicle transports item to destination), 
wherein each vehicle comprises: a power source for driving the vehicle (C 3 L 20-24, “The cars 200 are semi-autonomous vehicles that each have an onboard power source and an onboard motor to drive the cars along the track 110.”), and
 mechanism operative to transfer a received item to a selected sort destination area (c19 L 16-20- transfer mechanism; c3L20-40 serially; c4L11-12 -serial means to the destination is one at a time; C 15 L 44-47-“.Specifically, the cars may include a transmitter that transmits a signal to the central controller indicating that it is in proximity to a gate that is to be fired. Further still, the car may include an indicator that may be scanned as the car approaches the gate.; C 1 L 65-67-“In one embodiment, a controller controls the operation of 65 the delivery vehicles based on information determined for each item to be sorted.”-,for activating a first visible indicator of the plurality of visible indicators when a first item to be transferred to a first destination area is detected;  C 15 L44-4-“.Specifically, the cars may include a transmitter that transmits a signal to the central controller indicating that it is in proximity to a gate that is to be fired. Further still, the car may include an indicator that may be scanned as the car approaches the gate; C 4 L 27-33- “For instance, the system may include an operator station having an input device and a display, such as a monitor);
and a controller including a memory and a processor configured to execute instructions, stored in memory, for determining when a sort destinvation 
whereby by operating the scanning station 
to identify presence of a first product characterizing indicium of on a first item (c3L64-c7L8- “The imaging station scans each mail piece to detect information regarding the destination for each piece”)  initiating a database query to determine that a WMS association exists between the first product characterizing indicium of and a first sort destination area of the plurality of destination areas (c12 L 21-35-Database identifying destination)
directing movement of a first vehicle along a path to convey and transfer the first item to the first sort destination (claim 4; c10L61-c11L4-controlling operations of vehicle), 
area, operating the scanning station to identify presence of a first a product characterizing indicium of on a second item; (c4L34-67-items from scan, scan each mailpiece);
initiating a database query to determine that a WMS association exists between the first product characterizing indicium of and a second sort destination area of the plurality of destination areas (Database identifying destination c12 L 21-35)
directing movement of a second vehicle along a path to convey and transfer the second item to the second sort destination area, (claim 4; c10L61-c11L4-controlling operations of vehicle), 
operating the scanning station to identify presence of a first product characterizing indicium of on a third item (c3L64-c7L8- “The imaging station scans each mail piece to detect information regarding the destination for each piece”-scans plural mailpieces);
initiating a database query to determine that a WMS association exists between the second product characterizing indicium of and the first sort destination area of the plurality of destination areas (Database identifying destination c12 L 21-35; c3L64-c7L8-“does so on plural pieces of mail);
directing movement of a third vehicle along a path to convey and transfer the third item to the first sort destination area, Directing vehicle along route and destination  (claim 4 ; c10L61-c11L4-controlling operations of vehicle; c3 L 25-32-number of cars controlled to avert collissions), 
and monitoring operation of the vehicles to determine that conveyed items conveyed have been transferred  (c10L13-25, c15L22-36-monitors items loaded onto vehicle).

Robbins teaches:,
wherein  the warehouse management system processes a queue of orders for fulfillment by assembling lists of items to form respective groups, (c12L65-c13L22 -bundle package destinations based on size, ten or more quantity; c13L41-54- destination of other packages  and determining that the third item is a final item needed to complete a group specified by the WMS  (c1 L 47-59; abstract- quantity; c7 L 30-38- realocates assignments upon removal with c10L25-49 updates display upon realocation; c5L20-27-determines what is available; cl1; c1L46-64-whether bin is full if so: redirects to another; cl 1 –“thereafter electronically evaluating by the computer, and sorting by the sorter, further items according to the changed array where both the first and second target locations are available target locations for items evaluated after the creation of the second target location”; c1 L59-64-if bin full redirects; c7 L 30-38- realocates assignments upon removal with c10L25-49 updates display upon realocation; c5L20-27-determines what is available; cl1).
It would have been obvious at the effective time of the invention for Hayduchok et al. to Check if the group is filled to decide to ship the group out going to a common destination as taught by Robbins.  	
	It would have been obvious at the effective time of the invention for Hayduchok et al. to deactivate a visual indicator to remove the indicator to show the location has been reallocated as available as taught by Robbins.
It would have been obvious at the effective time of the invention for Hayduchok et al. to 
Process a queue orders for fulfillment to distribute items going to a common destination and thereby save on transport redundant costs as taught by Robbins.  
 Bonner et al.  teaches what Hayduchok et al. lacks of:
wherein the plurality of scanning elements includes a first scanning element dimensioned and arranged to acquire the product characterizing indicium through a gap between the first conveyor and the second conveyor as each item passes between the first conveyor and the second conveyor (¶62-upward looking camera seeing through gap, ¶47-light sent through gap and reflected via a mirror to the detector). 
It would have been obvious at the effective time of the inventio for Hayduchok et al. to place scanning elements to acquire product information between first and second conveyors to read the indicia on the underside of the package as taught by Bonnier et al..

Hayduchok et al. teaches:
(re: cl 16) wherein the plurality of sort destination areas are a first plurality of sort destination areas
and the first plurality of delivery vehicles are a first plurality of delivery vehicles, the material handling system further including (¶17- router module), 
a second plurality of sort destination areas (front and back arrays fig 3);
a second plurality of delivery vehicles, wherein delivery vehicles of the first plurality
of delivery vehicles are arranged to convey items solely to the first plurality of destination
areas and delivery vehicles of the second plurality of delivery vehicles are arranged solely
to convey items to the second plurality of delivery vehicles (c17L29-52– cars on separate tracks).

 (re: cl 18) wherein the plurality of destination areas are arranged into first and second vertical arrays (C 18 L 1-7, "although the foregoing describes the array of bins as being essentially a two dimensional array in which the cars simply travel in X and Y directions, the sorting station can be expanded to add additional "runs" of track. Specifically, a separate sorting station parallel to or perpendicular to the sorting station illustrated in FIG. 2 may be connected to the sorting station." ; The sort array may be configured to expand and add additional bin tracks; Additionally, Fig. 1 shows an example of the sorting system, in which the bins #190 are arrange in columns);
and the second plurality of sort destination areas are arranged into third and fourth vertical
arrays (#190 fig. 2-front and back rows of columns; #190 fig. 4 showing front and back columns in addition to the lateral rows of columns);
the system further including a track for guiding the delivery vehicles to the destination areas (C 18 L 1-7, "although the foregoing describes the array of bins as being essentially a two dimensional array in which the cars simply travel in X and Y directions, the sorting station can be expanded to add additional "runs" of track. Specifically, a separate sorting station parallel to or perpendicular to the sorting station illustrated in FIG. 2 may be connected to the sorting station." The sort array may be configured to expand and add additional bin tracks. Additionally, Fig. 1 shows an example of the sorting system, in which the bins #190 are), 
wherein the track is positioned between the first series of columns and the second series f columns so that a delivery vehicle can move vertically between the first series of columns and the second series of columns (c3 L 1-6; #130 fig 5),
the system further including a first track system for guiding the first plurality of delivery vehicles to the first plurality of sort destination areas and a second track system for guiding the second plurality of delivery vehicles to the second plurality of sort destination areas, wherein the first track system is positioned between the first and second vertical arrays and wherein the second track system is positioned between the third and fourth vertical arrays so that each delivery vehicle of the first plurality of delivery vehicles can move vertically between the first and second arrays and the vehicles of the second plurality of delivery vehicles can move vertically (c1 L 549-53-cars move vertically and horizontally) between the third and fourth vertical arrays (#120 fig 2 between front and rear arrays, fig shows 4 columns in front with 4 in back and car with track between front and columns; c3 L 1-6; #130 fig 5; Fig 2 #190 between front and back columns). 
Bonner et al. teaches Hayduchok et al. lacks of:(re: cl 32) wherein at least a one of the plurality of scanning elements comprises a line projector and an image acquisition lens dimensioned and arranged to acquire an image of an item moving along a path of conveyance encompassing surfaced defined by the first conveyor and the second conveyor (¶86-laser and image; ¶39 & ¶40-laser and camera image).  
It would have been obvious at the effective time of the invention for Bonner et al. to use a line projector to aquire image to assure the projection aligns in the narrow space between the conveyors to illuminate indicia as taught by Bonner et al.. 

Bonner et al. teaches Hayduchok et al. lacks of:
(re: cl 33) wherein the induct station further includes a third conveyor dimensioned and arranged to receive items arriving to be sorted by the material handling system and to transfer items to the first conveyor  (#30).
It would have been obvious at the effective time of the invention for Hayduchok et al.  to use a third conveyor to receive a mailing to move the piece toward an induction station as taught by Bonner et al..

Bonner et al. teaches Hayduchok et al. lacks of:
(re: cl 34) wherein the second conveyor is dimensioned and arranged to transfer an individual item to a delivery vehicle (B #34).  
It would have been obvious at the effective time of the invention for Hayduchok et al. to use a second conveyor to transfer an item to ta vehicle as plural conveyors would facilitate an ability to read all sides of the item including the underside as taught by Bonner et al..

Hayduchok et al. teaches: 
(re: cl 35) A material handling system for sorting a plurality of items of inventory to form respective group wherein items of each respective group are identifiable by a product characterizing indicium, comprising: a plurality of sort destination areas, wherein each sort destination area is dimensioned and arranged to receive successive groups of items (C 18 L 1-4, “...the array of bins as being essentially a two dimensional array in which the cars simply travel in X and Y directions, the sorting station can be expanded to add additional "runs" of track.” [The bins are used to sort items to their final destination.  Bins are arranged in a vertical fashion with multiple columns. See also Fig. 1.); 
an induct module having a first conveyor (#65), a second conveyor (#212), and a scanning station operative to identify the product characterizing indicium of each item (c3L64-c4L8-“The imaging station scans each mail piece to detect information regarding the destination for each piece”; C 4 Lines 27-33, “For instance, the system may include an operator station having an input device and a display, such as a monitor. If the system cannot automatically determine the address 30 within a pre-determined time period, the system displays the scanned images for the mail piece to the monitor so that the operator at the work station can view the images and manually enter the information using the input device." [The operator station may display information regarding scanned items, and may alert the operator if manual input is necessary. Fig. 1 shows that the operator work station is situated adjacent to the plurality of destination areas (bins); c4 L9-16 scans item), 
the scanning station including a plurality of scanning elements dimensioned and arranged at different locations relative to the first and second conveyors (c3L56-60- sensor along conveyor track; c3 L 41-45-scanning elements along conveyor read indicia from mailpiece) and operable to acquire a product characterizing indicium present on an external surface portion of items being conveyed (c3 L 41-45-scanning elements along conveyor read indicia from mailpiece), 
a plurality of delivery vehicles (#200), wherein each delivery vehicle is configured to travel vertically and horizontally and into a position of alignment with any of the sort destination areas (c2L56-61-cars travel along vertical tracks), 
wherein each delivery vehicle defines a support surface dimensioned and arranged to receive a respective item of a plurality of items (c8L18-30, FIG. 12, the loading/unloading mechanism includes a plurality of narrow belts 212 that extend along the top surface of the car) and is operable to transport a received item to any sort destination area, and wherein each vehicle comprises a power source for driving the (C 2 L 61-67-“Referring now to FIGS. 1-18, an apparatus for sorting items such as documents or mail pieces is designated generally 10. The apparatus 10 includes a plurality of delivery vehicles or cars 200 to deliver items to a plurality of sort locations, such as output bins 190. At a loading station 310, each car 200 receives an item from an input station 50 and delivers it to the appropriate bin."-Cars are arranged to deliver sorted items dependent on the destination of the item)
vehicle and a transfer mechanism operative to transfer a received item to a selected sort destination area (c3 L 22-24-“The cars also include a loading/unloading mechanism 210, such as a conveyor, for loading pieces onto the cars and discharging the pieces from the cars.”);  
and a controller including a memory and a processor for executing instructions, stored in memory, for implementing sort destination reservations (c3L25-35; #350-central controller; C 1 L55-57,-“In one embodiment, a controller controls the operation of 65 the delivery vehicles based on information determined for  each item to be sorted.”;c9L27-central processor ; c12L13-27).
by operating the scanning station to identify presence of a first product characterizing indicium of a first item (c4L34-67-items from scan; scan each mailpiece);   
initiating a database query to determine that an association exists between an identified product characterizing indicium and a first sort destination area of the plurality of destination areas (Database identifying destination-c12 L 21-35);
directing movement of a first delivery vehicle along vertical and horizontal path segments to convey and transfer the first item to the first sort destination area (Directing vehicle along route and destination-claim 4; c10L61-c11L4-controlling operations of vehicle; c3 L 25-32-number of cars controlled to avert collisions; abstract-plurality of cars),
operating the scanning station to identify presence of a first product characterizing indicium of a second item (c4L34-67-items from scan; scan each mailpiece);
initiating a database query to determine that an association exists between the first product characterizing indicium of the second item and a second sort destination area of the plurality of destination areas (Database identifying destination-c12 L 21-35);
directing movement of a second delivery vehicle along vertical and horizontal path segments to convey and transfer the second item to the second sort destination area (Directing vehicle along route and destination-claim 4; c10L61-c11L4-controlling operations of vehicle; c3 L 25-32-number of cars controlled to avert collisions; abstract-plurality of cars),
operating the scanning station to identify presence of a first product characterizing indicium of a third item (c4L34-67-items from scan; scan each mailpiece);
initiating a database query to determine that an association exists between the product characterizing indicium of the third item and the first sort destination area of the plurality of destination areas (areas (c12 L 21-35-Database identifying destination);
directing movement of a third delivery vehicle along vertical and horizontal path segments to convey and transfer the third item to the first sort destination area Directing vehicle along route and destination-claim 4; c10L61-c11L4-controlling operations of vehicle; c3 L 25-32-number of cars controlled to avert collisions; abstract-plurality of cars),
monitoring operation of the first, second and third delivery vehicles to determine that conveyed items conveyed have been transferred (c10L13-25, c15L22-36-loaded onto vehicle); and
Robbins teaches what Hayduchok et al. lacks of:
determining that the third item is a final item needed to complete a specified group (c1 L 47-59- quantity abstract).
It would have been obvious at the effective time of the invention for Hayduchok et al. to test for completion of a group of items to send the item to the destination without omitting articles or needing send extra shipments to the destination as taught by Robbins.  	
Bonnier et al.  teaches what Hayduchok et al. lacks of:
wherein the plurality of scanning elements includes a first scanning element dimensioned and arranged to acquire the product characterizing indicium through a gap between the first conveyor and the second conveyor as each item passes between the first conveyor and the second conveyor  (¶62upward looking camera seeing through gap, ¶47-light sent through gap and reflected via a mirror to the detector.
It would have been obvious at the effective time of the inventio for Hayduchok et al. to place scanning elements to acquire product information between first and second conveyors to read the indicia on the underside of the package as taught by Bonnier et al.
Hayduchok et al. teaches:
(re: cl 36)  further including a reject bin aligned with a delivery vehicle waiting at a loading station (detx85) whereby a clear pathway is provided from the induction module to the reject bin while the waiting delivery vehicle is stationary, wherein the scanning station further includes a sensor for measuring a characteristic of each item and wherein the controller is further configured to execute instructions, stored in memory, for directing to the reject bin any item exceeding a threshold for the characteristic(c10 L 14-24-exceeds length threshold as being too long).

Bonnier et al.  teaches what Hayduchok et al. lacks of:
(re: cl 37) wherein the controller is further configured to execute instructions, stored in memory, for measuring a physical attribute of each item (¶36-senses weight and dimensions, ¶69-senses weight).  
It would have been obvious at the effective time of the invention for Hayduchok et al.  to execute instruction from a memory to measure the attributes of an item to determine if the a package is a match with the intended destination as taught by Bonner et al..

Bonnier et al.  teaches what Hayduchok et al. lacks of: 
(re: cl 38) wherein the scanning station further includes a dimension sensor for measuring the height of items and wherein the controller is further configured to execute instructions, stored in memory, for preventing delivery of a an item for delivery to a sort destination area based on height (¶36-senses dimension).  
It would have been obvious at the effective time of the invention for Hayduchok et al.  to use a dimension sensor to measure the attributes of an item to determine if the a package is a match with the intended destination as taught by Bonner et al..

Bonnier et al.  teaches what Hayduchok et al. lacks of:
(re: cl 39) wherein the scanning station further includes a weight sensor for measuring a weight of items and wherein the controller is further configured to execute instructions, stored in memory, for assigning a sort destination area based on weight of an item (¶36-senses weight ; ¶37-directs item based on matching parameters with location ; ¶69-senses weight).  
It would have been obvious at the effective time of the invention for H to use a weight sensor to measure the attributes of an item to determine if the a package is a match with the intended destination as taught by Bonner et al..

Allowable Subject Matter
	Claims 12-13 and 15 and 18-20 are allowed.  
	Claim 17 is objected to as being a dependent claim premised upon a rejected base claim but would be allowed if the re-written in independent form or if the limitations of an allowable claim were incorporated within the independent base claim from which this claims depend or if re-written premised upon dependence from an otherwise allowable base claim.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
	The following is an examiner's statement of reasons for allowance: The prior art does not teach in combination: A material handling system for sorting a plurality of items of inventory managed by a warehouse management  wherein items of each respective group are identifiable by a product characterizing indicium of thereon  comprising: a plurality of sort destination areas,, wherein each sort destination area is dimensioned and arranged to receive successive groups of items an induct module having a first conveyor, a second conveyor, and a scanning station operative to identify the product characterizing indicium of  item, the scanning station including a plurality of scanning elements dimensioned and arranged at different locations , a plurality of delivery vehicles each delivery vehicle defines having a support surface dimensioned and arranged to receive a respective item of a plurality of items and each  operable to transport a received item to any destination  area corresponding to a sort reservation determined by the WMS wherein each vehicle comprises a power source for driving the vehicle and a transfer mechanism operative to transfer a received item to a selected sort destination area and a controller including a memory and a processor for executing instructions items are conveyed one at a time by the delivery vehicles to a respective sort destination area 
directing movement of a first vehicle along a path to convey and transfer the first item to the first sort;  directing movement of a second vehicle along a path to convey and transfer the second item to the second sort destination are operating the scanning station to identify presence of a first product characterizing indicium of a third item;  initiating a database query to determine that a WMS association exists between the second 
product characterizing indicium of and the first sort destination area of the plurality of destination areas,  
directing movement of a third vehicle along a path to convey and transfer the third item to the 
first sort destination area, monitoring operation of the vehicles to determine that conveyed items conveyed have been 
transferred, 
in response to a notification received following accumulation in response to a notification 
received following accumulation (or activating a first indicator of the plurality of indicators when a first item to be transferred manually to a first destination area is detected, 
determining when a destination area accumulated a complete group of items activating a first visible indicator associated with the first sort destination area when a destination area has accumulated items applicable to a first sort destination reservation
Processor instructions stored in memory for determining when a sort destination areas are present and available to receive items and for implementing a sort destination reservations of the WMS,
identifying 
determining that the third item is a final item needed to complete a group specified by the WMS  hereby  operating the scanning station to identify presence of a first product  characterizing indicium of first item to the destination area, characterizing indicium and a first sort destination area of the plurality of destination areas
to identify presence of the first product characterizing indicium of on a second;
initiating a database query to determine that a WMS association exists between the first product characterizing indicium of and a second sort destination area of the plurality of destination areas;
a plurality of visible indicators, wherein at least one visible indicator of the plurality of visible indicators is aligned with a corresponding sort destination area of the plurality of sort destination areas.
relative to the first and second conveyors and operable to acquire the product characterizing indicium thereof, wherein the plurality of scanning elements includes a first scanning element dimensioned and arranged to acquire the product characterizing indicium through a gap between the first conveyor and the second conveyor as each item passes between the first conveyor and the second conveyor.

Of particular interest is Hayduchok et al. which teaches: 
A material handling system for sorting a plurality of items of inventory managed by a warehouse management wherein items of each respective group are identifiable by a product characterizing indicium of thereon comprising: a plurality of sort destination areas, wherein each sort destination area is dimensioned and arranged to receive successive 
groups of items an induct module having a first conveyor, a second conveyor, and a scanning station operative to identify the product characterizing indicium of  item, the scanning station including a plurality of 
scanning elements dimensioned and arranged at different locations , a plurality of delivery vehicles each delivery vehicle defines having a support surface dimensioned and arranged to receive a respective item of a plurality of items and each  operable to transport a received item to any destination  area corresponding to a sort reservation determined by the WMS wherein each vehicle comprises a power source for driving the vehicle and
a transfer mechanism operative to transfer a received item to a selected sort destination area and
a controller including a memory and a processor for executing instructions items are conveyed one at a time by the delivery vehicles to a respective sort destination area directing movement of a first vehicle along a path to convey and transfer the first item to the first sort;  directing movement of a second vehicle along a path to convey and transfer the second item to the second sort destination are operating the scanning station to identify presence of a first product characterizing indicium of a third item;  initiating a database query to determine that a WMS association exists between the second product characterizing indicium of and the first sort destination area of the plurality of destination areas,  
directing movement of a third vehicle along a path to convey and transfer the third item to the first sort destination area, monitoring operation of the vehicles to determine that conveyed items conveyed have been transferred, in response to a notification received following accumulation  in response to a notification received following accumulation (or activating a first indicator of the plurality of indicators when a first item to be transferred manually to a first destination area is detected
Hayduchok et al. does not teach: determining when a destination area accumulated a complete group of items activating a first visible indicator associated with the first sort destination area when a destination area has accumulated items applicable to a first sort destination reservation
Processor instructions stored in memory for determining when a sort destination areas are present and available to receive items and for implementing a sort destination reservations of the WMS, identifying characterizing indicium of first item to the destination area, characterizing indicium and a first sort destination area of the plurality of destination areas
to identify presence of the first product characterizing indicium of on a second;
initiating a database query to determine that a WMS association exists between the first product characterizing indicium of and a second sort destination area of the plurality of destination areas;
a plurality of visible indicators, wherein at least one visible indicator of the plurality of visible indicators is aligned with a corresponding sort destination area of the plurality of sort destination areas.
relative to the first and second conveyors and operable to acquire the product characterizing indicium thereof, wherein the plurality of scanning elements includes a first scanning element dimensioned and arranged to acquire the product characterizing indicium through a gap between the first conveyor and the second conveyor as each item passes between the first conveyor and the second conveyor.
Of further interest is Robbins which teaches: 
determining when a destination area accumulated a complete group of items activating a first visible indicator associated with the first sort destination area when a destination area has accumulated items applicable to a first sort destination reservation
Processor instructions stored in memory for determining when a sort destination areas are present and available to receive items and for implementing a sort destination reservations of the WMS, 
identifying wherein the warehouse management system processes a queue of orders for fulfillment by assembling lists of items to form respective groups determining that the third item is a final item needed to complete a group specified by theWMS whereby operating the scanning station to identify presence of a first product characterizing indicium of first item to the destination area,  characterizing indicium and a first sort destination area of the plurality of destination areas to identify presence of the first product characterizing indicium of on a second;
initiating a database query to determine that a WMS association exists between the first product characterizing indicium of and a second sort destination area of the plurality of destination areas.
Of further interest is Divine which teaches:
a plurality of visible indicators, wherein at least one visible indicator of the plurality of visible indicators is aligned with a corresponding sort destination area of the plurality of sort destination areas.
Of further interest is Bonner et al. which teaches:
relative to the first and second conveyors and operable to acquire the product characterizing 
indicium thereof, wherein the plurality of scanning elements includes a first scanning element 
dimensioned and arranged to acquire the product characterizing indicium through a gap between the first conveyor and the second conveyor as each item passes between the first conveyor and 
the second conveyor.
It would not have been obvious to one of ordinary skill in the art to combine the teachings of all of Hayduchok et al Robbins, Divine, and Bonner et al. and come up with the inventions of claims 12 (and dependents) or 17.  

Response to Amendments/Arguments
	Applicant’s amendments were sufficient in overcoming the prior art rejections.
Claims 12-13 and 18-20 are allowed.  The amendments to based claim 14 were sufficient that the further combination of the reference to claim 17 elements would not have been obvious to one of ordinary skill in the art so those claims distinguish over the prior art. 
	Applicant’s amendment was effective overcoming the prior art  rejection to claim 14.  However, claim 14 contains new features found in the combinations of Hayduchok et al. and Bonner et al. Hayduchok et al. teaches: 
area corresponding to a sort reservation determined by the WMS (c2 L 61-67-vehicle transports item to destination), plural conveyors (conveyors #65 & #212), the scanning station including a plurality of scanning elements dimensioned and arranged at different (c3L56-60- sensor along conveyor track; c3 L 41-45-scanning elements along conveyor read indicia from mailpiece), is a characterizing indicium, so broadening to characterizing indicium reads on any identification marking; transport a received item to any destination area corresponding to a sort reservation determined by the WMS (c2 L 61-67-vehicle transports item to destination),
Bonner et al. teaches: 
wherein the plurality of scanning elements includes a first scanning element dimensioned and arranged to acquire the product characterizing indicium through a gap between the first conveyor and the second conveyor as each item passes between the first conveyor and the second conveyor (¶62-upward looking camera seeing through gap, ¶47-light sent through gap and reflected via a mirror to the detector);
Regarding the new claims: 
Bonner et al. teaches: wherein at least a one of the plurality of scanning elements comprises a line projector and an image acquisition lens dimensioned and arranged to acquire an image of an item moving along a path of conveyance encompassing surfaced defined by the first conveyor and the second conveyor (¶86-laser and image;  ¶39 & ¶40 laser and camera image); wherein the induct station further includes a third conveyor dimensioned and arranged to receive items arriving to be sorted by the material handling system and to transfer items to the first conveyor  (#30 ), wherein the second conveyor is dimensioned and arranged to transfer an individual item to a delivery vehicle (#34).
Hayduchok et al. teaches: A material handling system for sorting a plurality of items of inventory to form respective group wherein items of each respective group are identifiable by a product characterizing indicium, comprising: a plurality of sort destination areas, wherein each sort destination area is dimensioned and arranged to receive successive groups of items (C 18 L 1-4, “...the array of bins as being essentially a two dimensional array in which the cars simply travel in X and Y directions, the sorting station can be expanded to add additional "runs" of track.” [The bins are used to sort items to their final destination.  Bins are arranged in a vertical fashion with multiple columns. See also Fig. 1.); an induct module having a first conveyor (#65), a second conveyor (#212), and a scanning station operative to identify the product characterizing indicium of each item (c3L64-c4L8-“The imaging station scans each mail piece to detect information regarding the destination for each piece”; C 4 Lines 27-33, “For instance, the system may include an operator station having an input device and a display, such as a monitor. If the system cannot automatically determine the address 30 within a pre-determined time period, the system displays the scanned images for the mail piece to the monitor so that the operator at the work station can view the images and manually enter the information using the input device." [The operator station may display information regarding scanned items, and may alert the operator if manual input is necessary. Fig. 1 shows that the operator work station is situated adjacent to the plurality of destination areas (bins); c4 L9-16 scans item), 
the scanning station including a plurality of scanning elements dimensioned and arranged at different locations relative to the first and second conveyors (c3L56-60- sensor along conveyor track; c3 L 41-45-scanning elements along conveyor read indicia from mailpiece) and operable to acquire a product characterizing indicium present on an external surface portion of items being conveyed (c3 L 41-45-scanning elements along conveyor read indicia from mailpiece), 
a plurality of delivery vehicles (#200), wherein each delivery vehicle is configured to travel vertically and horizontally and into a position of alignment with any of the sort destination areas (c2L56-61-cars travel along vertical tracks), wherein each delivery vehicle defines a support surface dimensioned and arranged to receive a respective item of a plurality of items (c8L18-30, FIG. 12, the loading/unloading mechanism includes a plurality of narrow belts 212 that extend along the top surface of the car) and is operable to transport a received item to any sort destination area, and wherein each vehicle comprises a power source for driving the (C 2 L 61-67-“Referring now to FIGS. 1-18, an apparatus for sorting items such as documents or mail pieces is designated generally 10. The apparatus 10 includes a plurality of delivery vehicles or cars 200 to deliver items to a plurality of sort locations, such as output bins 190. At a loading station 310, each car 200 receives an item from an input station 50 and delivers it to the appropriate bin."-Cars are arranged to deliver sorted items dependent on the destination of the item)
vehicle and a transfer mechanism operative to transfer a received item to a selected sort destination area (c3 L 22-24-“The cars also include a loading/unloading mechanism 210, such as a conveyor, for loading pieces onto the cars and discharging the pieces from the cars.”);  
and a controller including a memory and a processor for executing instructions, stored in memory, for implementing sort destination reservations (c3L25-35; #50-central controller; C 1 L55-57,-“In one embodiment, a controller controls the operation of 65 the delivery vehicles based on information determined for  each item to be sorted.”; c9L27-central processor ; c12L13-27).
by operating the scanning station to identify presence of a first product characterizing indicium of a first item (c4L34-67-items from scan; scan each mailpiece);   
initiating a database query to determine that an association exists between an identified product characterizing indicium and a first sort destination area of the plurality of destination areas (Database identifying destination-c12 L 21-35);
directing movement of a first delivery vehicle along vertical and horizontal path segments to convey and transfer the first item to the first sort destination area (Directing vehicle along route and destination-claim 4; c10L61-c11L4-controlling operations of vehicle; c3 L 25-32-number of cars controlled to avert collisions; abstract-plurality of cars), operating the scanning station to identify presence of a first product characterizing indicium of a second item (c4L34-67-items from scan; scan each mailpiece);  initiating a database query to determine that an association exists between the first product characterizing indicium of the second item and a second sort destination area of the plurality of destination areas (Database identifying destination-c12 L 21-35); directing movement of a second delivery vehicle along vertical and horizontal path segments to convey and transfer the second item to the second sort destination area (Directing vehicle along route and destination-claim 4; c10L61-c11L4-controlling operations of vehicle; c3 L 25-32-number of cars controlled to avert collisions; abstract-plurality of cars), operating the scanning station to identify presence of a first product characterizing indicium of a third item (c4L34-67-items from scan; scan each mailpiece); initiating a database query to determine that an association exists between the product characterizing indicium of the third item and the first sort destination area of the plurality of destination areas (Database identifying destination c12 L 21-35; c3L64-c7L8-“does so on plural pieces of mail); Database identifying destination c12 L 21-35; c3L64-c7L8-“does so on plural pieces of mail); 
directing movement of a third delivery vehicle along vertical and horizontal path segments to convey and transfer the third item to the first sort destination area Directing vehicle along route and destination-claim 4; c10L61-c11L4-controlling operations of vehicle; c3 L 25-32-number of cars controlled to avert collisions; abstract-plurality of cars), monitoring operation of the first, second and third delivery vehicles to determine that conveyed items conveyed have been transferred (c10L13-25, c15L22-36-loaded onto vehicle); and 

Robbins teaches: determining that the third item is a final item needed to complete a specified group (c1 L 47-59- quantity abstract).
Bonnier et al.  teaches: wherein the plurality of scanning elements includes a first scanning element dimensioned and arranged to acquire the product characterizing indicium through a gap between the first conveyor and the second conveyor as each item passes between the first conveyor and the second conveyor  (¶62upward looking camera seeing through gap, ¶47-light sent through gap and reflected via a mirror to the detector); wherein the controller is further configured to execute instructions, stored in memory, for measuring a physical attribute of each item (¶36-senses weight and dimensions, ¶69-senses weight), wherein the scanning station further includes a dimension sensor for measuring the height of items and wherein the controller is further configured to execute instructions, stored in memory, for preventing delivery of a an item for delivery to a sort destination area based on height (¶36-senses dimension), wherein the scanning station further includes a weight sensor for measuring a weight of items and wherein the controller is further configured to execute instructions, stored in memory, for assigning a sort destination area based on weight of an item (¶36-senses weight ; ¶37-directs item based on matching parameters with location ; ¶69-senses weight).  
	Claims 24-26 remain withdrawn, but now eligible for automatic rejoinder upon the allowability of the entire case per claim 12’s allowability.  If not cancelled, the rejoinder will result in the loss of the double patenting-terminal disclaimer requirement estoppel with respect to any divisional applications having group I claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached on Tues, Wed, Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/            Examiner, Art Unit 3655 
/CHARLES A FOX/            Supervisory Patent Examiner, Art Unit 3655